The above-named attorney, who was admitted to the Bar by this court on December 20, 1961, has submitted to this court a paper dated April 11, 1969, signed by him, and acknowledged by him before a notary public on that day, which states that he no longer intends to practice law in this State and wishes to resign from the Bar of this State. This attorney was indicted by a New York County Grand Jury on October 21, 1968 in an 11-count indictment (No. 3148/68), charging him, inter alia, with grand larceny in the second degree (two counts), forgery in the second degree (two counts) and issuing a false financial statement. He pled guilty in the Supreme Court, New York County, on- March 10, 1969, to the crime of attempt to commit the crime of grand larceny in the second degree, a felony, under the first count of the indictment, which charged him with stealing $19,669.44; and he is scheduled for sentencing on June 16, 1969. The resignation is accepted and directed to be filed; and it is ordered that said attorney’s name be struck from the roll of attorneys and counselors at law, effective as of April 28, 1969, the date of this decision. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.